

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is entered into as of January 1 , 2007 between
IElement Corporation, a Nevada corporation (the “Company”) and Ivan Zweig
(“Executive”).


RECITAL


The Company and Executive desire to enter into this Agreement to insure the
Company of the services of Executive, to provide for compensation and other
benefits to be paid and provided by the Company to Executive in connection
therewith, and to set forth the rights and duties of the parties in connection
therewith;


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereby agree as follows:




1.  Title; Directorship.


a.  Title. The Company hereby employs Executive as Chairman and Chief Executive
Officer, and Executive hereby accepts such employment, on the terms and
conditions set forth herein. During the term of this Agreement, Executive shall
be and have the title, duties and authority of Chairman and Chief Executive
Officer of the Company (and all of the Company’s subsidiary corporations) and
shall devote his entire business time and all reasonable efforts to his
employment and shall perform diligently such duties as are customarily performed
by the Chairman and Chief Executive Officer of companies the size and structure
of the Company, together with such other duties as may be reasonably required
from time to time by the Board of Directors of the Company. Without limiting the
generality of any of the foregoing, except as hereafter expressly agreed in
writing by Executive, Executive shall report to the Board of Directors.


b.  Directorship. Management of the Company will, at every election for the
Board of Directors while Executive is employed by the Company as Chairman and
Chief Executive Officer, use its best efforts to have Executive nominated for a
seat on the Board as a member of the management slate. Executive’s nomination
and continuation as a director shall be subject to the will of the Board of
Directors and the Company’s stockholders, as provided in the Company’s charter
and bylaws. Removal of Executive from, or non-election of Executive to, the
Board of Directors as provided in the Company’s charter and bylaws shall in no
event be deemed a breach of this Agreement by the Company.


2.  Term. Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall begin on January 1, 2007 and shall terminate on the
earlier of: (i) December 31, 2011 or (ii) the termination of Executive’s
employment in accordance with the provisions of Paragraph 6 below; provided,
however, that the term of this Agreement shall automatically renew for
successive one year terms, unless Executive or the Company gives written notice
to the other, not less than ninety (90) days prior to December 31, 2011 or the
expiration of any such one-year term, of their election not to so extend the
term of this Agreement (the “Employment Period”).
1

--------------------------------------------------------------------------------




3.  Compensation.


a.  Base Salary. For all services Executive may render to the Company during the
term of this Agreement, the Company shall pay to Executive the annual base
salary of $36,000 in those installments customarily used in payment of salaries
to the Company’s senior executives (but in no event less frequently than
monthly).


b.  Bonuses. Executive shall be entitled to participate in any bonus program
implemented by the Compensation Committee of the Board of Directors for the
Company’s senior executives generally, with pertinent terms and goals to be
established annually or otherwise by the Compensation Committee in its sole
discretion.


c.  Benefits. Executive shall be entitled to four (4) weeks of vacation per
fiscal year. Executive shall be entitled, subject to the terms and conditions of
the appropriate plans, to all benefits provided by the Company to senior
executives generally from time to time during the term of this Agreement.


d.  Business Expenses. Upon delivery of proper documentation therefor Executive
shall be reimbursed for all reasonable travel, hotel and business expenses when
incurred on Company business during the term of this Agreement.


e.  Perquisites. Executive shall be entitled to such perquisites, including use
of an automobile, as are provided by the Company to senior executives generally
from time to time during the term hereof.


4.  Executive Stock Awards Plan. During the term of this Agreement, Executive
shall participate in any executive stock award plan the Company’s may adopt.


5.  Payment in the Event of Death or Disability.


a.  In the event of Executive’s death or Disability during the term of this
Agreement, for a period equal to the lesser of (i) twelve (12) months following
the date of such death or Disability or (ii) the balance of the term that would
have remained hereunder at such date had Executive’s death or disability not
occurred, the Company shall continue to pay to Executive (or his estate)
Executive’s then effective per annum rate of salary, as determined under
Paragraph 3(a), and provide to Executive (or to his family members covered under
his family medical coverage) the same family medical coverage as provided to
Executive on the date of such death or Disability.


b.  In the event of Executive’s death or Disability Executive’s employment
hereunder shall terminate and Executive shall be entitled to no further
compensation or other payments or benefits under this Agreement, except as to
any unpaid salary, bonus, or benefits accrued and earned by him up to and
including the date of such death or Disability.


c.  For purposes of this Agreement, Executive’s Disability shall be deemed to
have occurred after one hundred fifty (150) days in the aggregate during any
consecutive twelve (12) month period, or after ninety (90) consecutive days,
during which one hundred fifty (150) or ninety (90) days, as the case may be,
Executive, by reason of his physical or mental disability or illness, shall have
been unable to discharge his duties hereunder. The date of Disability shall be
such one hundred fiftieth (150th) or ninetieth (90th) day, as the case may be.
If the Company or Executive, after receipt of notice of Executive’s Disability
from the other, dispute that Executive’s Disability shall have occurred,
Executive shall promptly submit to a physical examination by the chief of
medicine of any major accredited hospital in Texas selected by the Company and,
unless such physician shall issue his written statement to the effect that in
his or her opinion, based on his or her diagnosis, Executive is capable of
resuming his employment and devoting his full time and energy to discharging his
duties within thirty (30) days after the date of such statement, such Disability
shall be deemed to have occurred.


d.  The payments to be made by the Company to Executive hereunder shall be
offset and reduced by the amount of any insurance proceeds (on a tax-effected
basis) paid to Executive (or his estate) from insurance policies obtained by the
Company other than insurance policies provided under Company-wide employee
benefit and welfare plans.
2

--------------------------------------------------------------------------------




6.  Termination.


a.  The employment of Executive under this Agreement:


i.  shall be terminated automatically upon the death or Disability of Executive;
ii.  may be terminated for Cause, as herein defined, at any time by the Company,
with any such termination not being in limitation of any other right or remedy
the Company may have under this Agreement or otherwise;


iii.  may be terminated at any time by the Company without Cause with ninety
(90) days advance notice to Executive;


iv.  may be terminated at any time by Executive if the Company materially
breaches this Agreement and fails to cure such breach within thirty (30) days of
written notice of such breach from Executive, provided that Executive has given
notice of such breach within ninety (90) days after he has knowledge thereof and
the Company did not have Cause to terminate Executive at the time such breach
occurred.


b.  Upon any termination hereunder, Executive shall be deemed automatically to
have resigned from all offices and any directorship held by him in the Company,
unless the Company informs Executive otherwise.


c.  Executive’s employment with the Company for all purposes shall be deemed to
have terminated as of the effective date of such termination hereunder (the
“Date of Termination”), irrespective of whether the Company has a continuing
obligation under this Agreement to make payments or provide benefits to
Executive after such date.


7.  Certain Termination Payments.


If Executive’s employment with the Company is terminated by the Company without
Cause or by Executive pursuant to Paragraph 6(a)(iv), the Company shall (i) pay
Executive on or before the thirtieth day after the Date of Termination an amount
equal to the per annum rate of salary then in effect under Paragraph 3(a) and
(ii) for remainder of the term of the Agreement had it not been terminated,
provide him and his family with the benefits described in Paragraph 3(c) then in
effect (unless the terms of the applicable plans expressly prohibit the
continuation of such benefits after such termination and cannot be amended, with
applicability of such amendment limited to Executive, to provide for such
continuation, in which case the Company shall procure and pay for substantially
similar substitute benefits except for any pension or 401(k) Plan benefit) for
the balance of the term that would have remained hereunder had such termination
not occurred, and (iii) pay Executive on or before the thirtieth day after the
Date of Termination an amount equal to any Bonus earned by Executive prior to
date of termination.In addition, all debt, loans and notes due and owing to
Executive are to be paid in full by Company upon termination.


8.  Definitions.


a.  “Beneficial Owner” shall have the meaning provided in Rule 13d-3 promulgated
under the Exchange Act.


b.  “Cause” means:


i.  Executive’s conviction of, or plea of “no contest” to, a felony;


ii.  Executive’s willfully engaging in an act or series of acts of willful and
gross misconduct that result in demonstrable and material injury to the Company.
In no case can the exercise of executive’s business judgment, whether in
agreement with the Board of Directors or otherwise, be considered cause; or


c.  “Retirement” shall mean voluntary, late, normal or early retirement under a
pension plan sponsored by the Company, as defined in such plan, or as otherwise
defined or determined by the Compensation Committee of the Board of Directors of
the Company with respect to senior executives of the Company generally.
3

--------------------------------------------------------------------------------


 
9.  Certain Covenants


a.  Noncompete and Nonsolicitation. Executive acknowledges the Company’s
reliance on and expectation of Executive’s continued commitment to performance
of his duties and responsibilities during the term of this Agreement. In light
of such reliance and expectation, during the term hereof and for one (1) years
after termination of Executive’s employment and this Agreement under Paragraph 6
hereof, other than termination by the Company without Cause, Executive shall
not, directly or indirectly, do or suffer any of the following:


i.  Own, manage, control or participate in the ownership, management, or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any corporation,
partnership, proprietorship, firm, association or other business entity, or
otherwise engage in any business, which is in competition with the business of
the Company as and where conducted by it at the time of such termination;
provided, however, that the ownership of not more than five percent (5%) of any
class of publicly traded securities of any entity shall not be deemed a
violation of this covenant;


ii.  Solicit the employment of, assist in the soliciting the employment of, or
otherwise solicit the association in business with any person or entity of, any
employee, consultant or agent of the Company; or


iii.  Induce any person who is a customer of the Company to terminate said
relationship.


b.  Nondisclosure; Return of Materials. During the term of his employment by the
Company and following termination of such employment, Executive will not
disclose (except as required by his duties to the Company), any concept, design,
process, technology, trade secret, customer list, plan, embodiment or invention,
any other intellectual property (“Intellectual Property”) or any other
confidential information, whether patentable or not, of Company of which
Executive becomes informed or aware during his employment, whether or not
developed by Executive. In the event of the termination of his employment with
the Company or the expiration of this Agreement, Executive will return to the
Company all documents, data and other materials of whatever nature, including,
without limitation, drawings, specifications, research, reports, embodiments,
software and manuals that pertain to his employment with the Company or to any
Intellectual Property and shall not retain or cause or allow any third party to
retain photocopies or other reproductions of the foregoing.


c.  Executive expressly agrees and understands that the remedy at law for any
breach by him of this Paragraph 9 may be inadequate and that the damages flowing
from such breach are not easily measured in monetary terms. Accordingly, it is
acknowledged that, upon adequate proof of Executive’s violation of any provision
of this Paragraph 9, the Company shall be entitled to immediate injunctive
relief and may obtain a temporary order restraining any threatened or further
breach and may withhold any amounts owed to Executive pursuant to this
Agreement. Nothing in this Paragraph 9 shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of this Paragraph 9 that may be pursued by the Company.


d.  If Executive shall violate any legally enforceable provision of this
Paragraph 9 as to which there is a specific time period during which he is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, in such event, such violation shall toll
the running of such time period from the date of such violation until such
violation shall cease.


e.  Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Paragraph 9, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition that otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of
Executive, would not operate as a bar to Executive’s sole means of support, are
fully required to protect the legitimate interests of the Company and do not
confer a benefit upon the Company disproportionate to the detriment to
Executive.
4

--------------------------------------------------------------------------------




10.  Withholding Taxes. All payments to Executive hereunder shall be subject to
withholding on account of federal, state and local taxes as required by law.


11.  No Conflicting Agreements. Executive represents and warrants that he is not
a party to any agreement, contract or understanding, whether an employment
contract or otherwise, that would restrict or prohibit him from undertaking or
performing employment in accordance with the terms and conditions of this
Agreement.


12.  Severable Provisions. The provisions of this Agreement are severable and if
any one or more of its provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.


13.  Binding Agreement. The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement shall inure
to the benefit of, and shall be binding upon, Executive and his heirs, personal
and legal representatives, executors, successors and administrators. The Company
may assign this Agreement to a purchaser (or an affiliate of a purchaser) of all
or substantially all the assets of the Company. As used in this Agreement, the
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its assets as aforesaid that becomes bound by all the terms and
provisions of this Agreement. If the Executive should die while any amounts are
still payable to him, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee or, if there be no such designee, to the
Executive’s estate.


14.  Notices. All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to IElement Corporation, Attention:
Corporate Secretary and (ii) if to the Executive, to his address as reflected on
the payroll records of the Company or Subsidiary, or to such other address as
either party shall request by notice to the other in accordance with this
provision.


15.  Consent to Jurisdiction. Executive and the Company each irrevocably:
(i) submits to the exclusive jurisdiction of the Texas court(s) for the purpose
of any proceedings arising out of this Agreement or any transaction contemplated
by this Agreement; (ii) agrees not to commence such proceeding except in these
courts; (iii) agrees that service of any process, summons, notice or document by
U.S. registered mail to a party’s address as provided herein shall be effective
service of process for any such proceeding; and (iv) waives any objection to the
laying of venue of any such proceeding in these courts.
5

--------------------------------------------------------------------------------




16.  Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
law, any right he or it may have to a trial by jury in respect of any suit,
action or proceeding arising out of this Agreement or any transaction
contemplated by this Agreement. Each party certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
this waiver; and acknowledges that he or it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Paragraph 17.


17.  Waiver. The failure of either party to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision as
to any future violation thereof, or prevent that party thereafter from enforcing
each and every other provision of this Agreement. The rights granted the parties
herein are cumulative and the waiver of any single remedy shall not constitute a
waiver of such party’s right to assert all other legal remedies available to it
under the circumstances.


18.  Miscellaneous. This Agreement supersedes all prior agreements and
understandings between the parties. This Agreement may not be modified or
terminated orally. All obligations and liabilities of each party hereto in favor
of the other party hereto relating to matters arising prior to the date hereof
have been fully satisfied, paid and discharge. No modification, termination or
attempted waiver shall be valid unless in writing and signed by the party
against whom the same is sought to be enforced.


19.  Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Texas.


20.  Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience and are not a part of this Agreement and shall not be
used in construing it.


21.  Enforcement Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys' fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to arbitration, appellate, bankruptcy and post-judgment proceedings),
incurred in that action or proceeding, in addition to any other relief to which
such party or parties may be entitled.  
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above


IElement Corporation:



 
By: Ivan Zweig
Name: Ivan Zweig
Title: CEO


/s/Ivan Zweig






By: Lance Stovall
Name: Lance Stovall
Title: COO


/s/Lance Stovall

7

--------------------------------------------------------------------------------

